DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Catanese (Reg. No. 64,279) on 16 August 2021.
Title is amended per MPEP 606.01.
The application has been amended as follows: 
Title
STORAGE SYSTEM AND VOLUME COPYING METHOD WHERE CHANGES TO ADDRESS CONVERSION TABLE IS ROLLED BACK

Specification
¶[152]  The volume copy program 315 refers to the marker management table 329 and refers to the completion marker of the copy-source address change history table (step S3156).

Claims
1. (Currently Amended)  A storage system comprising: 
a controller; 
a provision volume provided to a server system by the controller; 
and an addition volume to which data, to be stored in the provision volume, is added and stored, 
wherein when update data to a first logical address in the provision volume is received from [[a]] the server system, the controller updates first address conversion table to indicate [[the]] relation between the first logical address and a second logical address [[for]] utilized in storing the update data in the addition volume 
and adds history information, which manages [[the]] relation between the first logical address and a third logical address of the addition volume storing before-update data of the first logical address , to address change history table, 
and when an instruction to copy the provision volume is received, while performing a process of storing additional update data from the server system to the provision volume, 
the controller inserts a start marker, indicating a start time point of copying the provision volume, into the address change history table, 
generates a copy-destination volume as a copy destination of the provision volume, 
copies the first address conversion table [[as]] to second address conversion table of the copy-destination volume, 
and [[resets]] rolls back the second address conversion table by resetting, based on the history information and the start marker in the address change history table, a change, from the time point to completion of the copying of the first address conversion table to the second address conversion table, to the start time point of the copying the provision volume 

2. (Currently Amended)  The storage system according to claim 1, wherein the first address conversion table manages [[the]] relation between a logical address of the provision volume and a logical address of the addition volume.

3. (Currently Amended)  The storage system according to claim 2, wherein the address change history table manages [[the]] relation between information indicating time point when the address conversion table is updated and information indicating a location where the address conversion table is updated.

4. (Currently Amended)  The storage system according to claim 3, wherein the controller inserts a completion marker, indicating completion of the copying of the first address conversion table to the second address conversion table, to the address change history table.

5. (Currently Amended)  The storage system according to claim 3, wherein the controller manages the start marker together with information indicating the start time point of the copying the provision volume. 

6. (Currently Amended)  The storage system according to claim 3, wherein when information, indicating first time point that the address change history table , is before the start time point indicated by the start marker, the controller manages information, indicating address location corresponding to [[the]] next oldest updated time point of the address change history table, [[as]] in restoration address management table.

7. (Currently Amended)  The storage system according to claim 6, wherein the controller reflects information, indicating before update location stored in the restoration address management table, into the second address conversion table of 

8. (Currently Amended)  A volume copying method of a storage system comprising a controller constructing a provision volume provided to a server system and an addition volume to which data, to be stored in the provision volume, is added and stored, 
wherein [[when]] responsive to update data to a first logical address in the provision volume is received from [[a]] the server system, the controller updates first address conversion table to indicate relation between the first logical address and a second logical address [[for]] utilized in storing the update data in the addition volume 
, which manages [[the]] relation between the first logical address and a third logical address of the addition volume storing before-update data of the first logical address , to address change history table, 
and [[when]] responsive to an instruction to copy the provision volume is received, while performing a process of storing additional update data from the server system to the provision volume, 
the controller inserts a start marker, indicating a start time point of copying the provision volume, into the address change history table, 
generates a copy-destination volume as a copy destination of the provision volume, 
copies the first address conversion table to second address conversion table of the copy-destination volume, 
and [[resets]] rolls back the second address conversion table by resetting, based on the history information and the start marker in the address change history table, a change, from the start time point to completion of the copying of the first address conversion table to the second address conversion table, to the start time point of the copying the provision volume 

9. (Currently Amended)  The volume copying method according to claim 8, wherein the controller manages, [[as]] in the address change history table, [[the]] relation between information indicating time point the address conversion table is updated and information indicating a location the address conversion table is updated.

responsive to information, indicating first time point that the address change history table , is before the start time point indicated by the start marker, the controller manages information, indicating address location corresponding to [[the]] next oldest updated time point of the address change history table, [[as]] in restoration address management table.

11. (Currently Amended)  The volume copying method according to claim 10, wherein the controller reflects information, indicating before update location stored in the restoration address management table, into the second address conversion table of the copy-destination volume 

Reasons for Allowance
Claim 1 recites, at least, rolling back second address conversion table by resetting, to start time point of volume copy, a change from said start time point of volume copy to end of copying of first address conversion table to said second address conversion table, wherein said resetting is based on history information and start marker in history change table.  This subject matter is reflected in the following limitations of amended claim 1.
and when an instruction to copy the provision volume is received, while performing a process of storing additional update data from the server system to the provision volume, 
the controller inserts a start marker, indicating a start time point of copying the provision volume, into the address change history table, 
generates a copy-destination volume as a copy destination of the provision volume, 
copies the first address conversion table to second address conversion table of the copy-destination volume, 
and rolls back the second address conversion table by resetting, based on the history information and the start marker in the address change history table, a change, from the start time point to completion of the copying of the first address conversion table to the second address conversion table, to the start time point of the copying the provision volume

Shuster (US 20160019115) teaches mapping table M (first address conversion table and second conversion table) is mirrored across storage device 310 (provision volume) and storage device 320 (copy destination) (see Shuster Fig. 3, ¶[54]).  Coulter (US 7620785) teaches rolling back volume V to target time point by overwriting data (in said volume V) with data (with time-stamp greater than said target time) from roll-back log 18 (see Coulter Fig. 4, col 7 ln 16-29).  Coulter is relied upon to modify Shuster such that said mapping table M can be rolled back to desired time point by overwriting data (said mapping table M) with data (with time-stamp greater than said desired time point) from roll-back log.  However, the combination of Shuster and Coulter fail to disclose rolling back said mapping table M by resetting change that occur between start of volume copy and end of copying of said mapping table M.  Therefore, the above subject matter of claim 1 is allowable over prior art.

Claim 8 is the method claim corresponding to system claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1 or 8, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHIE YEW/            Examiner, Art Unit 2139